FLOYD R. GIBSON, Senior Circuit Judge,
sitting by designation, dissenting.
I respectfully dissent from the majority’s opinion. As a matter of fundamental fairness, I think that if Congress legislates that age 55 is a bona fide requirement for retirement for federal personnel in the field of law enforcement and firefighters, it ought not and should not under our constitutional system enact different and more stringent restrictions on the state and local units of government, thus imposing additional costs and expenses on the taxpayers, who are powerless and impotent to defend themselves or the public purse. In Orzel v. City of Wauwatosa Fire Dept., 697 F.2d 743, 749 (7th Cir.1983), this court recognized that Congress had exempted the Federal government from the requirements of the ADEA by establishing a mandatory retirement scheme for federal firefighters and law enforcement officers. Thus, as the court noted, mandatory retirement schemes enacted by Congress need only be “rationally related” to a permissible government objective. In contrast, under the ADEA, mandatory retirement schemes enacted by state and local governments “must not only be arguably rational, they must be reasonably necessary to the operation of the particular business in question.” Id.
In Orzel, as in this case, the defendant argued that Congress could not have intended to exempt the federal government *1205from the strictures of the ADEA and yet require that state mandatory retirement programs be subject to the statute. Id. However, the defendant in Orzel failed to adduce any evidence that its firefighters were operating under similar working conditions, or were performing significantly similar job functions, as federal firefighters. Id.
In this case, however, the defendants adduced evidence, and the district court so found, that the jobs of its law enforcement officers were similar to the jobs of federal law enforcement officers who are subject to mandatory retirement at age 55. Nevertheless, the district court held, and now this court affirms the holding, that state and local governments will be held to a higher standard of proof than the federal government in litigation that challenges the same situation. Whether the defendants in this case established a rational basis for the mandatory retirement program, is a question which would have to be determined on remand. I think the district court held the defendants to an inappropriate standard of proof.
It is both unfair and unconstitutional for federal courts to make state and local governments meet a higher standard of proof than the federal government is required to produce. In Bolling v. Sharpe, 347 U.S. 497, 74 S.Ct. 693, 98 L.Ed. 884 (1954), the Supreme Court noted that the Fifth Amendment did not contain the explicit guarantee of equal protection of the laws found in the Fourteenth Amendment. Nevertheless, the Court held that, while the notions of due process and equal protection are not interchangeable, there are some circumstances in which the notion of due process embodies the guarantee of equal protection. Id. at 498, 74 S.Ct. at 694. This case presents one of those circumstances where, having imposed one standard on the states, it is “unthinkable” that the same Constitution applies a lesser duty on the federal government. See id. at 500, 74 S.Ct. at 695. Congress is not entitled to establish one set of laws for the Federal government and another set of laws for everyone else when those laws cover the same basic situation. In effect, the majority opinion allows Congress to establish a special set of circumstances under which the federal government may practice what it has determined to be discrimination. If this type of discrimination is justifiable, the government has not shown why or provided a reasonable or rational basis for it. The issue is the propriety and legality of applying a double standard to this type of discrimination, one standard for the federal government and another standard for state and local governments. Because I believe that the federal, state, and local governments should be held to the same standard, whether that be the “rationally related” or “reasonably necessary” test, I would reverse and remand for future proceedings under the views here expressed.